Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Examiner’s Statement of Reasons for Allowance
Claims 25-27 are allowed because the Prior art fail to teach a method of determining a temperature of a subject, comprising the steps of: 
providing an infrared sensor oriented to receive infrared radiation emanating from the subject; 
generating, by the infrared sensor, at least one output that corresponds to the received infrared radiation; providing a processor to process the at least one output into a computed temperature of the subject; 
adjusting the computed temperature based on an emissivity of the subject, the emissivity determined at least in part by a luminance value based at least in part on an image of the subject; 
providing a memory module; providing a display; 
arranging a first plurality of computed temperatures in a predetermined sequence in the memory module; selecting a first maximum from among the first plurality of computed temperatures; 
arranging a second plurality of computed temperatures in the predetermined sequence in the memory module; 
constructing a first dataset that includes elements comprising the first maximum and the second plurality of computed temperatures; 

constructing a second dataset that includes elements comprising the second maximum and the third plurality of computed temperatures; selecting a third maximum from the second dataset; and 
displaying on the display the temperature of the subject that is based at least in part on at least one of the first maximum, the second, maximum, and the third maximum, in combination with the remaining limitations of claims 26-27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 07, 2021